

117 HR 2147 IH: GRINCH Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2147IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit States and local educational agencies that ban books from receiving funds under the Student Support and Academic Enrichment Grants program.1.Short titleThis Act may be cited as the Guarding Readers Independence and Choice Act, or the GRINCH Act.2.Loss of eligibility for banning booksSubpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111 et seq.) is amended by adding at the end the following new section:4113.Limitation on eligibility(a)In generalNotwithstanding any other provision of this subpart, except as provided in subsection (b), a State or local educational agency that has in place any law or policy that prohibits the availability of books or other written materials to students, teachers, or schools within such State or local educational agency based on a determination that such books or materials contain offensive or outdated language or images shall not be eligible to receive funds under this subpart.(b)Rule of constructionNothing in this section shall be construed to prohibit a State or local educational agency from prohibiting the availability of books or other written materials that contain obscene or pornographic text or images or content that is harmful to minors. .